PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application No. 16/821,069
Fuchs, et al.
Filed: March 17, 2020
Attorney Docket No. 251918-1750
:
: DECISION ON PETITION
: 
:   
   


This is a decision on the “Petition for Review By Office of Petitions—37 CFR 1.181”, filed on December 28, 2021.

The petition under 37 CFR 1.181 is dismissed.

Petitioner states, in pertinent part, that:

[t]he undersigned has twice requested a corrected filing receipt in this matter, and each request has been denied without any meaningful explanation of reason for refusal to issue correction (to correct the identifier of the country on the priority claim from EU to EP). It appears that the person who evaluates and decides those submissions may not be fully qualified to assess the substance and merits therein. Therefore, the undersigned files this petition for review by the Office of Petitions, to direct the issuance of a corrected filing receipt.

	…

This Applicant was filed on March 17, 2020, claiming priority to European Patent application 17194816.9. However, in the ADS, the undersigned inadvertently selected the country designation of EU, rather than EP. Thus, in this application, the USPTO has presently recognized a priority claim to EU 17194816.9 (instead of EP)…The undersigned merely wishes to change this country designator.

Petition, filed December 28, 2021, p.1.

Petitioner argument is considered but is not persuasive. As to this, it is noted that 37 CFR 1.55(d)(1) prescribes:
(d) Time for filing priority claim -
(1) Application under 35 U.S.C. 111(a). The claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application in an original application filed under 35 U.S.C. 111(a), except as provided in paragraph (e) of this section. The claim for priority must be presented in an application data sheet (§ 1.76(b)(6)) and must identify the foreign application to which priority is claimed by specifying the application number, country (or intellectual property authority), day, month, and year of its filing. 
Thus, a timely claim for foreign priority must be presented within the later of four months from actual filing date of the application or sixteen months from the filing date of the prior filed foreign application and must provide the application number, country (or intellectual property authority), and the filing date of the prior-filed application. The claim of foreign priority cannot be deemed timely and proper if any of the aforementioned identifications of the prior filing foreign application are not accurately presented in an Application Data Sheet (ADS) in compliance with 37 CFR 1.76(c) within the period set forth in 37 CFR 1.55(d). A review of the application file history reveals that on March 17, 2020, applicant filed an ADS that set forth the “Foreign Priority Information” as the subject application claiming priority to European Union (EU) application 17194816.9, filed October 4, 2017. The record reflects that a corrected ADS requesting correction of the foreign priority claim to reflect that the subject application claims priority to European Patent Office (EP) application 17194816.9, filed October 4, 2017, was not filed until September 5, 2021—after the expiration of the period set forth in 37 CFR 1.55(d)(1). 

The requested correction to the priority claim is untimely as the requested correction to foreign priority claim was not filed within the within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. At this juncture, a petition under 37 CFR 1.55(e) is necessary in order to effect the requested correction to the foreign priority claim.1 

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1) 	The nonprovisional application claiming the benefit of an earlier filing date must be filed on or after November 29, 2000; 

(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

(3) 	the claim submitted with the petition must identify the prior foreign application for which priority is claimed by the application number, country (or intellectual property authority), day, month, and year of its filing date and be included either in an Application Data Sheet (37 CFR 1.76(b)(6);

	(4) 	the petition fee as set forth in 37 CFR 1.17(m);

	(5)  	a statement that the entire delay between the date the priority claim was due and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional);

It is further noted that the issue fee was paid on April 25, 2022, and that 37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the correction to the foreign priority to occur before the patent issues, a the petition under 37 CFR 1.55(e) must be accompanied by a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114, and the required fees.   Alternatively, if entry to of the foreign priority claim would not change to the statutory framework under which the application was examined, applicant may file a petition under 37 CFR 1.55(e) after the patent issues, with a draft certificate of correction (and fee under 37 CFR 1.20(a) setting forth the requested correction to the foreign priority data. 

As a further argument, petitioner states:

Applicant was informed of a discrepancy on the ADS dated 03/16/2020 and has agreed to file a corrected ADS changing EU to EP under country listing. In compliance, the undersigned filed a corrected ADS in that application (correcting the priority claim country from EU to EP — just as in the present application), and in that application the
Patent Office issued a corrected filing receipt reflecting this change. In fact, the Patent Office has issued corrected filing receipts in each of the following applications, where the same change was made: serial number 17/005,417, serial number 17/124,628, and serial number 17/301,815. Therefore, the denial to do the same in the present application is at odds with the Patent Office’s treatment of the same issue in other similar applications.
For at least these reasons, Applicant requests reconsideration of the Office’s decision not to issue the corrected filing receipt in this application, and Applicant hereby petitions the Office to direct the correction of the filing receipt.

Petition, filed December 28, 2021, p.1.

Petitioner’s argument is not well-taken. It is noted that each application file is considered on its own merits and that an action taken in one application file has no bearing on whether a similar action will, or will not, be taken in another application file. Consideration of the instant petition and the application file record of the subject application reveals that, absent the filing of the grantable petition under 37 CFR 1.55(e), entry of the requested correction to the foreign priority data is not appropriate. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or VIA EFS-WEB

Questions directly pertaining to this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




















    
        
            
        
            
        
            
    

    
        1 It is noted that on February 2, 2022, the Office mailed a Corrected Filing Receipt reflecting the country of the foreign application to which priority is claimed as “European Patent Office (EPO). The entry of this correction is improper for reasons noted above. The country of the foreign application to which priority is claimed is now reflected in Office records as European Union (EU) pending the filing of a grantable petition under 37 CFR 1.55(e).